Exhibit 10.27

LEASE AGREEMENT Drawn

up by JVI

Office premises (H10_4_200)

 

1. Lessor

 

Technopolis Plc

  

Address:

   Hermiankatu 1

Postal code:

   33720

City & Country:

   Tampere

Business ID:

   Y-0487422-3

 

2. Lessee

 

Company:

   Lionbridge Testing Services Oy

Address:

   Hermiankatu 3

Postal code:

   33720

City & Country:

   Tampere, Finland

Business ID:

   0196816-0

 

3. Contact person

 

Name:

   Sanna Piha

Position:

   Director

Telephone:

   040-300 4450

E-mail:

   sanna.piha@lionbridge.com

 

4. Invoicing information

 

Company:

   Lionbridge Testing Services Oy

Address:

   Hermiankatu 3

Postal code:

   33720

City & Country:

   Tampere

 

5. Leased premises and their intended use

This lease concerns office premises (H10_4_200) comprising 363,0 square meters /
422,4 allocated square meters as shown in the attached floor plan, located at
the address Hermiankatu 3, in the Hervanta district of the Tampere city. A
proportion of the common areas serving the leased premises has been allocated as
part of the leased area.

The Lessee has familiarized itself with the premises and the equipment therein
and declared them suitable for its operations.

The leased premises will be used for the design or production of new technology
and the related services. If the intended use of the leased premises changes
during the lease period, the Lessee must notify the Lessor of such change. If
the Lessee requires an environmental permit for its operations, it must first
seek the Lessor’s approval for the operations, after which the Lessee may apply
for a permit from the environmental authorities.

 

6. Period of lease

This agreement will replace the agreement signed 3.8.2005 and premises has been
handed over the Lessee 1.9.2005.

The lease shall be valid until further notice, and can be terminated by either
party with a period of notice of five (5) calendar months. The first possible
date for serving notice of termination of this lease is. The moving date is the
lease termination date, i.e. the last date of the period of notice.

 

1



--------------------------------------------------------------------------------

7. Rent

 

7.1 Amount of rent

The total rent of the premises is EUR 4.699,87 / month. This includes the
following parts:

The absolute net rent payable by the Lessee for the premises is EUR 6,72 per
allocated square meter per month.

Additionally, the Lessee shall pay the following:

 

  •  

A monthly maintenance charge of EUR 2,98 per square meter, covering the heating,
cleaning of common areas, building maintenance and security, maintenance of yard
areas, normal office water consumption and normal waste management.

 

  •  

A monthly area, reception and information service charge of EUR 0.55 per square
meter, including visitor reception and guidance at the lobby, mail pickup and
delivery service, management of keys and access cards, access control, basic
customer company signs within the property, goods reception and the making of
conference and sauna facilities reservations.

 

  •  

A monthly electricity fee of EUR 0.88 per allocated square meter.

Parking arrangements are agreed separately.

The relevant value added tax (VAT) shall be added to the above rent, charges and
fees.

Any non-standard structures required for the Lessees’ operations and any
equipment, fittings, furniture etc. that are part of the Lessee’s operations are
not included in the rent. The Lessee shall be responsible for the installation,
maintenance and servicing of such equipment.

Any payment required hereunder that is not made by the indicated due date will
be subject to late interest at the maximum statutory rate applicable to
consumers until the date of payment.

 

7.2 Payment of monthly rent, and the obligation to pay a rent deposit as
collateral

The monthly rent shall be paid in advance by the 3rd day of each calendar month
to the bank account prescribed by the Lessor. Penalty interest shall accrue on
overdue rent in compliance with Chapter 4, Section 1 of the Interest Act.

The Lessee shall pay a rent deposit to the Lessor as collateral for compliance
with all of its obligations based on this lease and any service agreements made
under the provisions of section 8 below. The rent deposit shall equal the
absolute net rent for three (3) months inclusive of VAT. The rent deposit must
be delivered to the Lessor by the commencement of the lease period. This
failing, the Lessor shall be entitled to terminate the lease with immediate
effect. The rent deposit acting as collateral shall be paid to the Lessor’s bank
account. No interest shall be paid on the rent deposit.

Separate agreement about rent deposit has been dated 28.7.2005.

 

7.3 Rent increase

The absolute net rent shall be tied to the cost-of-living index (year
1951:10=100) as follows:

 

  •  

The base index is the index of October preceding the year in which the lease was
signed.

 

  •  

The amount of absolute net rent is revised once a year in accordance with the
level of each October’s index so that the absolute net rent is increased
proportionally to the increase in the index level – initially from the base
index and subsequently from the level of the previous index revision. However,
if the index level is reduced, the rents will not be lowered.

 

  •  

The first rent adjustment will be made on the basis of the October index level
that next follows the commencement of the lease period. The rent adjusted in
accordance with the October index level shall be payable from the beginning of
the following January.

 

2



--------------------------------------------------------------------------------

The level of the maintenance charge, the area, reception and information service
charge, the electricity fee, the parking rights fee and the cleaning fee shall
be revised each calendar year to correspond with the prices of items included in
them. However, the maximum increase cannot be higher than the change of the
cost-of-living index, using the index of each October.

 

8. Services

The Lessor produces services that are offered to and charged from Lessees
separately, such as telephone and data connection services and conference and
office services. These services will be contracted separately and charged for
once a month.

If the Lessee neglects to pay the rent or fees based on any service agreements
made, the Lessor shall be entitled to terminate the service agreements with
immediate effect, or immediately discontinue the delivery of such services to
the Lessee until all payment obligations have been met.

 

9. Maintenance responsibility and conversions

Responsibility for the premises’ maintenance rests with the Lessor. However, the
Lessee is responsible at its own cost for any maintenance and servicing measures
inside the leased premises, such as care and maintenance of lighting fixtures
and floor and wall coverings and procurement and replacement of light bulbs and
tubes etc. and all conversions carried out in the leased premises resulting from
the Lessee’s operations, unless otherwise agreed in writing prior to the
commencement of the conversion. The Lessee shall be responsible for any expenses
incurred due to repairs in the Lessee’s social or other facilities, as required
by the authorities and relating to the Lessee’s production activities.

The parties shall agree on all additional work or conversions taking place
during construction or during the lease period and on the division of related
expenses, prior to commencing such work. The conversion work drawings must be
submitted to the Lessor. The Lessee shall not be entitled to any rent reductions
because of inconvenience caused by such conversions. If the Lessor so insists,
the Lessee must restore the leased premises to the state they were in prior to
conversion.

The Lessor is responsible for maintaining general order and the cleanliness of
any yard and traffic areas that may be related to the leased premises.

 

10. Premature termination of lease

In the event of rent payment being overdue for more than 45 days, the Lessor
shall be entitled to terminate the lease with immediate effect. In other
respects, the grounds for termination laid out in the Act on Commercial Leases
shall apply.

 

11. Lessee’s rights and responsibilities

 

11.1 Waste management

When in control of the leased premises, the Lessee shall be responsible for
managing any waste created in or at the premises by delivering the appropriately
sorted waste into the waste container. The currently valid official regulations
and instructions shall apply to the sorting of all waste, including hazardous
waste.

 

11.2 Lessee’s commitment to operations giving entitlement to VAT deduction or
refund

The Lessee undertakes to use the leased premises continuously for operations
giving entitlement to a deduction or refund as intended in the Value Added Tax
Act. The Lessor is entitled to terminate the lease in deviation from the
agreed-upon period of notice or lease period upon the termination of all such
operations that give entitlement to a VAT deduction or refund, if the use of the
leased premises for operations that do not give entitlement to a VAT deduction
or refund might result in tax consequences for the Lessor.

The Lessee undertakes to notify the Lessor without delay for any such change in
the leased premises’ intended use (also including any use by one or more
Sub-lessees) that would result in the operations losing their entitlement to VAT
deduction or refund. If there are any such changes in the use of the leased
premises or in the operations undertaken in them that are due to the Lessee or
its Sub-lessee and that result in tax consequences for the Lessor, the Lessee
shall be liable to compensate all expenses arising due to the above, including
any accrued interest and penalties for late payment. The corresponding
obligation shall also apply, if the lease is terminated prior to the end of the
lease period

 

3



--------------------------------------------------------------------------------

due to a reason attributable to the Lessee or its Sub-lessee or if some other
contractual breach of the Lessee results in a tax consequence of the above type
to the Lessor.

 

11.3 Access cards and keys

At the commencement of the lease period, the Lessee shall receive access cards
and/or keys for the premises against receipt, to be returned at the end of the
lease period. If there are any access cards and/or keys missing at the end of
the lease period, the leased premises’ locks will be reconfigured and/or the
missing cards replaced at the Lessee’s expense. Any key configurations deviating
from the property’s standard configuration procedures will be restored back to
normal at the end of the lease period at the Lessee’s expense.

 

11.4 Using the leased premises and the building’s common areas and services

The Lessee is entitled to use the land area connected to the building for any
access relating to its operations together with other Lessees in the building,
without causing inconvenience for other Lessees in the building. The Lessee must
comply with the fire safety regulations and keep any emergency exits in its
premises unobstructed.

The Lessee must keep all its property within the leased premises. The Lessor has
the right to destroy any Lessee property that has been left in the building’s
common areas or yard areas for at least 48 hours. The Lessor has no obligation
to determine the owner of such property.

The Lessee must ensure that any machinery or equipment it has brought into the
building, or any structures built to attach such machinery or equipment, or any
repairs or conversion work done, do not cause inconvenience to others or damage
the building’s structures or equipment. The Lessee must also ensure that the
operations it carries out in the leased premises do not cause noise, smell,
smoke or any other corresponding inconvenience. Smoking is not allowed in the
leased premises or inside the building.

The Lessee is not entitled to install wireless base stations within the leased
premises or inside the building without the Lessor’s consent expressed in
writing. When necessary, the Lessor may require the Lessee to change the
settings of its wireless base stations to such that do not disturb other
Lessees.

The Lessee is entitled to connect to the Lessor’s telephone and data network
under terms that shall be separately agreed upon.

Under this lease, the Lessee is entitled to make use of the common services
arranged by the Lessor and to participate in different development projects
under terms that shall be separately agreed upon.

The leased premises shall be ready for use when handed over to the Lessee. At
the end of the lease period, control of the leased premises shall be handed over
to the Lessor on the moving date, completely empty and in the condition they
were in when the Lessee moved in. Lessee will be responsible of final cleaning.
If final cleaning has not been performed well enough, The Lessor will arrange
the final cleaning of the leased premises and the repair of any faults and
defects, both of which will be done at the Lessee’s expense, excluding repairs
done due to normal wear and tear.

If the Lessee neglects the above obligation, the Lessee shall be liable for any
damage resulting to the Lessor (such as a delay in the delivery of the premises
in question to the next Lessee) and for the cost of emptying the leased premises
and destroying any property left in the leased premises. The Lessor is entitled
to destroy any property left in the leased premises after the moving date. If
the Lessor considers that any property left in the leased premises is of
material value or belongs to a third party, the Lessor may retain such property
in its custody for a time it considers appropriate and charge the costs of such
custody from the Lessee.

 

11.5 Lessee’s other responsibilities

The Lessee is responsible for arranging insurance coverage for its operations
and property.

Any fixing of the Lessor’s company signs outside the leased premises shall be
done at the Lessee’s expense and exclusively at the consent of and according to
the instructions provided by the Lessor. Any use of advertising tape on windows
is always subject to the Lessor’s permission and any official permission as may
be required.

 

4



--------------------------------------------------------------------------------

12. Transfer of lease, re-leasing and sub-leasing

The Lessee may not transfer this lease or re-lease or sub-lease the leased
premises without the Lessor’s written consent. The above limitation also
concerns the surrender of control of the leased premises or a part of them to a
third party. The Lessee shall be responsible for any damage resulting from a
breach of this section, including any damage caused to the Lessor or other
Lessees or users of the building by such unauthorized parties as stated above.

 

13. Other terms and conditions

If the leased premises contain a cross-connect equipment room of the Lessor, an
authorized representative of the Lessor shall be entitled to visit that room as
necessary.

The Lessor shall not be responsible for any variation in the quality of
electricity supply or for the data network’s operation or for any force majeure
or corresponding impediment or disturbance.

 

14. Disputes

Any disputes arising from this lease shall be resolved primarily in the district
court under the jurisdic- tion of which the leased premises are located.

 

15. Confidentiality

This lease is to be treated in full confidentiality and it or any parts of it
may not be transferred to a third party without the consent of the other
contracting party.

 

16. Entry into force

This lease will enter into force upon signing by both parties.

This lease has been prepared in two (2) copies, one (1) for each contracting
party.

 

In Tampere,                                              
                                                 , 2009

 

TECHNOPOLIS PLC

Lessor

   

Lionbridge Testing Services Oy

Lessee

            Satu Eskelinen     Sanna Piha Director     Director

 

5



--------------------------------------------------------------------------------

Company name

Contact person

Telephone

Website

E-mail

Number of company personnel

Brief description of the company’s line of business (max. two sentences)

Information on my company (company description, contact person and contact
details)

 

     Yes    No

•      May be published in the Technopolis Extranet

   ¨    ¨

•      May be published in a release to be sent to Technopolis customers

   ¨    ¨

•      May be given to the companies in the Technopolis partner network

   ¨    ¨

Contract commencement date

 

6



--------------------------------------------------------------------------------

LEASE AGREEMENT Drawn

up by JVI

Office premises (H11_2_AC)

 

1. Lessor

 

Technopolis Plc

  

Address:

   Hermiankatu 1

Postal code:

   33720

City & Country:

   Tampere

Business ID:

   Y-0487422-3

 

2. Lessee

 

Company:

   Lionbridge Testing Services Oy

Address:

   Hermiankatu 1

Postal code:

   33720

City & Country:

   Tampere, Finland

Business ID:

   0196816-0

 

3. Contact person

 

Name:

   Sanna Piha

Position:

   Director

Telephone:

   040-300 4450

E-mail:

   sanna.piha@lionbridge.com

 

4. Invoicing information

 

Company:

   Lionbridge Testing Services Oy

Address:

   Hermiankatu 3

Postal code:

   33720

City & Country:

   Tampere

 

5. Leased premises and their intended use

This lease concerns office premises (H11_2_AC) comprising 542,0 square meters /
656,0 allocated square meters as shown in the attached floor plan, located at
the address Hermiankatu 1, in the Hervanta district of the Tampere city. A
proportion of the common areas serving the leased premises has been allocated as
part of the leased area.

The Lessee has familiarized itself with the premises and the equipment therein
and declared them suitable for its operations.

The leased premises will be used for the design or production of new technology
and the related services. If the intended use of the leased premises changes
during the lease period, the Lessee must notify the Lessor of such change. If
the Lessee requires an environmental permit for its operations, it must first
seek the Lessor’s approval for the operations, after which the Lessee may apply
for a permit from the environmental authorities.

 

6. Period of lease

This agreement will replace the agreement signed 9.10.2003 and premises has been
handed over the Lessee 1.11.2003.

The lease shall be valid until further notice, and can be terminated by either
party with a period of notice of six (6) calendar months. The first possible
date for serving notice of termination of this lease is. The moving date is the
lease termination date, i.e. the last date of the period of notice.

 

7



--------------------------------------------------------------------------------

7. Rent

 

7.1 Amount of rent

The total rent of the premises is EUR 7579,97 / month. This includes the
following parts:

The absolute net rent payable by the Lessee for the premises is EUR 6,96 per
allocated square meter per month.

Additionally, the Lessee shall pay the following:

 

  •  

A monthly maintenance charge of EUR 3,16 per square meter, covering the heating,
cleaning of common areas, building maintenance and security, maintenance of yard
areas, normal office water consumption and normal waste management.

 

  •  

A monthly area, reception and information service charge of EUR 0.55 per square
meter, including visitor reception and guidance at the lobby, mail pickup and
delivery service, management of keys and access cards, access control, basic
customer company signs within the property, goods reception and the making of
conference and sauna facilities reservations.

 

  •  

A monthly electricity fee of EUR 0.88 per allocated square meter.

Parking arrangements are agreed separately.

The relevant value added tax (VAT) shall be added to the above rent, charges and
fees.

Any non-standard structures required for the Lessees’ operations and any
equipment, fittings, furniture etc. that are part of the Lessee’s operations are
not included in the rent. The Lessee shall be responsible for the installation,
maintenance and servicing of such equipment.

Any payment required hereunder that is not made by the indicated due date will
be subject to late interest at the maximum statutory rate applicable to
consumers until the date of payment.

 

7.2 Payment of monthly rent, and the obligation to pay a rent deposit as
collateral

The monthly rent shall be paid in advance by the 3rd day of each calendar month
to the bank account prescribed by the Lessor. Penalty interest shall accrue on
overdue rent in compliance with Chapter 4, Section 1 of the Interest Act.

The Lessee shall pay a rent deposit to the Lessor as collateral for compliance
with all of its obligations based on this lease and any service agreements made
under the provisions of section 8 below. The rent deposit shall equal the
absolute net rent for three (3) months inclusive of VAT. The rent deposit must
be delivered to the Lessor by the commencement of the lease period. This
failing, the Lessor shall be entitled to terminate the lease with immediate
effect. The rent deposit acting as collateral shall be paid to the Lessor’s bank
account. No interest shall be paid on the rent deposit.

Separate agreement about rent deposit has been dated 28.7.2005.

 

7.3 Rent increase

The absolute net rent shall be tied to the cost-of-living index (year
1951:10=100) as follows:

 

  •  

The base index is the index of October preceding the year in which the lease was
signed.

 

  •  

The amount of absolute net rent is revised once a year in accordance with the
level of each October’s index so that the absolute net rent is increased
proportionally to the increase in the index level – initially from the base
index and subsequently from the level of the previous index revision. However,
if the index level is reduced, the rents will not be lowered.

 

  •  

The first rent adjustment will be made on the basis of the October index level
that next follows the commencement of the lease period. The rent adjusted in
accordance with the October index level shall be payable from the beginning of
the following January.

 

8



--------------------------------------------------------------------------------

The level of the maintenance charge, the area, reception and information service
charge, the electricity fee, the parking rights fee and the cleaning fee shall
be revised each calendar year to correspond with the prices of items included in
them. However, the maximum increase cannot be higher than the change of the
cost-of-living index, using the index of each October.

 

8. Services

The Lessor produces services that are offered to and charged from Lessees
separately, such as telephone and data connection services and conference and
office services. These services will be contracted separately and charged for
once a month.

If the Lessee neglects to pay the rent or fees based on any service agreements
made, the Lessor shall be entitled to terminate the service agreements with
immediate effect, or immediately discontinue the delivery of such services to
the Lessee until all payment obligations have been met.

 

9. Maintenance responsibility and conversions

Responsibility for the premises’ maintenance rests with the Lessor. However, the
Lessee is responsible at its own cost for any maintenance and servicing measures
inside the leased premises, such as care and maintenance of lighting fixtures
and floor and wall coverings and procurement and replacement of light bulbs and
tubes etc. and all conversions carried out in the leased premises resulting from
the Lessee’s operations, unless otherwise agreed in writing prior to the
commencement of the conversion. The Lessee shall be responsible for any expenses
incurred due to repairs in the Lessee’s social or other facilities, as required
by the authorities and relating to the Lessee’s production activities.

The parties shall agree on all additional work or conversions taking place
during construction or during the lease period and on the division of related
expenses, prior to commencing such work. The conversion work drawings must be
submitted to the Lessor. The Lessee shall not be entitled to any rent reductions
because of inconvenience caused by such conversions. If the Lessor so insists,
the Lessee must restore the leased premises to the state they were in prior to
conversion.

The Lessor is responsible for maintaining general order and the cleanliness of
any yard and traffic areas that may be related to the leased premises.

 

10. Premature termination of lease

In the event of rent payment being overdue for more than 45 days, the Lessor
shall be entitled to terminate the lease with immediate effect. In other
respects, the grounds for termination laid out in the Act on Commercial Leases
shall apply.

 

11. Lessee’s rights and responsibilities

 

11.1 Waste management

When in control of the leased premises, the Lessee shall be responsible for
managing any waste created in or at the premises by delivering the appropriately
sorted waste into the waste container. The currently valid official regulations
and instructions shall apply to the sorting of all waste, including hazardous
waste.

 

11.2 Lessee’s commitment to operations giving entitlement to VAT deduction or
refund

The Lessee undertakes to use the leased premises continuously for operations
giving entitlement to a deduction or refund as intended in the Value Added Tax
Act. The Lessor is entitled to terminate the lease in deviation from the
agreed-upon period of notice or lease period upon the termination of all such
operations that give entitlement to a VAT deduction or refund, if the use of the
leased premises for operations that do not give entitlement to a VAT deduction
or refund might result in tax consequences for the Lessor.

The Lessee undertakes to notify the Lessor without delay for any such change in
the leased premises’ intended use (also including any use by one or more
Sub-lessees) that would result in the operations losing their entitlement to VAT
deduction or refund. If there are any such changes in the use of the leased
premises or in the operations undertaken in them that are due to the Lessee or
its Sub-lessee and that result in tax consequences for the Lessor, the Lessee
shall be liable to compensate all expenses arising due to the above, including
any accrued interest and penalties for late payment. The corresponding
obligation shall also apply, if the lease is terminated prior to the end of the
lease period

 

9



--------------------------------------------------------------------------------

due to a reason attributable to the Lessee or its Sub-lessee or if some other
contractual breach of the Lessee results in a tax consequence of the above type
to the Lessor.

 

11.3 Access cards and keys

At the commencement of the lease period, the Lessee shall receive access cards
and/or keys for the premises against receipt, to be returned at the end of the
lease period. If there are any access cards and/or keys missing at the end of
the lease period, the leased premises’ locks will be reconfigured and/or the
missing cards replaced at the Lessee’s expense. Any key configurations deviating
from the property’s standard configuration procedures will be restored back to
normal at the end of the lease period at the Lessee’s expense.

 

11.4 Using the leased premises and the building’s common areas and services

The Lessee is entitled to use the land area connected to the building for any
access relating to its operations together with other Lessees in the building,
without causing inconvenience for other Lessees in the building. The Lessee must
comply with the fire safety regulations and keep any emergency exits in its
premises unobstructed.

The Lessee must keep all its property within the leased premises. The Lessor has
the right to destroy any Lessee property that has been left in the building’s
common areas or yard areas for at least 48 hours. The Lessor has no obligation
to determine the owner of such property.

The Lessee must ensure that any machinery or equipment it has brought into the
building, or any structures built to attach such machinery or equipment, or any
repairs or conversion work done, do not cause inconvenience to others or damage
the building’s structures or equipment. The Lessee must also ensure that the
operations it carries out in the leased premises do not cause noise, smell,
smoke or any other corresponding inconvenience. Smoking is not allowed in the
leased premises or inside the building.

The Lessee is not entitled to install wireless base stations within the leased
premises or inside the building without the Lessor’s consent expressed in
writing. When necessary, the Lessor may require the Lessee to change the
settings of its wireless base stations to such that do not disturb other Les-
sees.

The Lessee is entitled to connect to the Lessor’s telephone and data network
under terms that shall be separately agreed upon.

Under this lease, the Lessee is entitled to make use of the common services
arranged by the Lessor and to participate in different development projects
under terms that shall be separately agreed upon.

The leased premises shall be ready for use when handed over to the Lessee. At
the end of the lease period, control of the leased premises shall be handed over
to the Lessor on the moving date, completely empty and in the condition they
were in when the Lessee moved in. Lessee will be responsible of final cleaning.
If final cleaning has not been performed well enough, The Lessor will then
arrange the final cleaning of the leased premises and the repair of any faults
and defects, both of which will be done at the Lessee’s expense, excluding
repairs done due to normal wear and tear.

If the Lessee neglects the above obligation, the Lessee shall be liable for any
damage resulting to the Lessor (such as a delay in the delivery of the premises
in question to the next Lessee) and for the cost of emptying the leased premises
and destroying any property left in the leased premises. The Lessor is entitled
to destroy any property left in the leased premises after the moving date. If
the Lessor considers that any property left in the leased premises is of
material value or belongs to a third party, the Lessor may retain such property
in its custody for a time it considers appropriate and charge the costs of such
custody from the Lessee.

 

11.5 Lessee’s other responsibilities

The Lessee is responsible for arranging insurance coverage for its operations
and property.

Any fixing of the Lessor’s company signs outside the leased premises shall be
done at the Lessee’s expense and exclusively at the consent of and according to
the instructions provided by the Lessor. Any use of advertising tape on windows
is always subject to the Lessor’s permission and any official permission as may
be required.

 

10



--------------------------------------------------------------------------------

12. Transfer of lease, re-leasing and sub-leasing

The Lessee may not transfer this lease or re-lease or sub-lease the leased
premises without the Lessor’s written consent. The above limitation also
concerns the surrender of control of the leased premises or a part of them to a
third party. The Lessee shall be responsible for any damage resulting from a
breach of this section, including any damage caused to the Lessor or other
Lessees or users of the building by such unauthorized parties as stated above.

 

13. Other terms and conditions

If the leased premises contain a cross-connect equipment room of the Lessor, an
authorized representative of the Lessor shall be entitled to visit that room as
necessary.

The Lessor shall not be responsible for any variation in the quality of
electricity supply or for the data network’s operation or for any force majeure
or corresponding impediment or disturbance.

 

14. Disputes

Any disputes arising from this lease shall be resolved primarily in the district
court under the jurisdiction of which the leased premises are located.

 

15. Confidentiality

This lease is to be treated in full confidentiality and it or any parts of it
may not be transferred to a third party without the consent of the other
contracting party.

 

16. Entry into force

This lease will enter into force upon signing by both parties.

This lease has been prepared in two (2) copies, one (1) for each contracting
party.

 

In Tampere,                                              
                                                 , 2009.

 

Lessor

TECHNOPOLIS PLC

   

Lessee

Lionbridge Testing Services Oy

            Satu Eskelinen     Sanna Piha Director     Director

 

11



--------------------------------------------------------------------------------

Company name

Contact person

Telephone

Website

E-mail

Number of company personnel

Brief description of the company’s line of business (max. two sentences)

Information on my company (company description, contact person and contact
details)

 

     Yes    No

•      May be published in the Technopolis Extranet

   ¨    ¨

•      May be published in a release to be sent to Technopolis customers

   ¨    ¨

•      May be given to the companies in the Technopolis partner network

   ¨    ¨

Contract commencement date

 

12



--------------------------------------------------------------------------------

LEASE AGREEMENT

Drawn up by JVI

Office premises (H10_3_300)

 

1. Lessor

 

Technopolis Plc

  

Address:

   Hermiankatu 1

Postal code:

   33720

City & Country:

   Tampere

Business ID:

   Y-0487422-3

 

2. Lessee

 

Company:

   Lionbridge Testing Services Oy

Address:

   Hermiankatu 3

Postal code:

   33720

City & Country:

   Tampere, Finland

Business ID:

   0196816-0

 

3. Contact person

 

Name:

   Sanna Piha

Position:

   Director

Telephone:

   040-300 4450

E-mail:

   sanna.piha@lionbridge.com

 

4. Invoicing information

 

Company:

   Lionbridge Testing Services Oy

Address:

   Hermiankatu 3

Postal code:

   33720

City & Country:

   Tampere

 

5. Leased premises and their intended use

This lease concerns office premises (H10_3_300) comprising 449,0 square meters /
522,5 allocated square meters as shown in the attached floor plan, located at
the address Hermiankatu 3, in the Hervanta district of the Tampere city. A
proportion of the common areas serving the leased premises has been allocated as
part of the leased area.

The Lessee has familiarized itself with the premises and the equipment therein
and declared them suitable for its operations.

The leased premises will be used for the design or production of new technology
and the related services. If the intended use of the leased premises changes
during the lease period, the Lessee must notify the Lessor of such change. If
the Lessee requires an environmental permit for its operations, it must first
seek the Lessor’s approval for the operations, after which the Lessee may apply
for a permit from the environmental authorities.

 

6. Period of lease

This agreement will replace the agreement signed 9.10.2003 and premises has been
handed over the Lessee 1.11.2003.

The lease shall be valid until further notice, and can be terminated by either
party with a period of notice of six (6) calendar months. The first possible
date for serving notice of termination of this lease is. The moving date is the
lease termination date, i.e. the last date of the period of notice.

 

13



--------------------------------------------------------------------------------

7. Rent

 

7.1 Amount of rent

The total rent of the premises is EUR 5.740,57 / month. This includes the
following parts:

The absolute net rent payable by the Lessee for the premises is EUR 6,57 per
allocated square meter per month.

Additionally, the Lessee shall pay the following:

 

  •  

A monthly maintenance charge of EUR 2.98 per square meter , covering the
heating, cleaning of common areas, building maintenance and security,
maintenance of yard areas, normal office water consumption and normal waste
management.

 

  •  

A monthly area, reception and information service charge of EUR 0.55 per square
meter, including visitor reception and guidance at the lobby, mail pickup and
delivery service, management of keys and access cards, access control, basic
customer company signs within the property, goods reception and the making of
conference and sauna facilities reservations.

 

  •  

A monthly electricity fee of EUR 0.88 per allocated square meter.

Parking arrangements are agreed separately.

The relevant value added tax (VAT) shall be added to the above rent, charges and
fees.

Any non-standard structures required for the Lessees’ operations and any
equipment, fittings, furniture etc. that are part of the Lessee’s operations are
not included in the rent. The Lessee shall be responsible for the installation,
maintenance and servicing of such equipment.

Any payment required hereunder that is not made by the indicated due date will
be subject to late interest at the maximum statutory rate applicable to
consumers until the date of payment.

 

7.2 Payment of monthly rent, and the obligation to pay a rent deposit as
collateral

The monthly rent shall be paid in advance by the 3rd day of each calendar month
to the bank account prescribed by the Lessor. Penalty interest shall accrue on
overdue rent in compliance with Chapter 4, Section 1 of the Interest Act.

The Lessee shall pay a rent deposit to the Lessor as collateral for compliance
with all of its obligations based on this lease and any service agreements made
under the provisions of section 8 below. The rent deposit shall equal the
absolute net rent for three (3) months inclusive of VAT. The rent deposit must
be delivered to the Lessor by the commencement of the lease period. This
failing, the Lessor shall be entitled to terminate the lease with immediate
effect. The rent deposit acting as collateral shall be paid to the Lessor’s bank
account. No interest shall be paid on the rent deposit.

Separate agreement about rent deposit has been dated 28.7.2005.

7.3 Rent increase

The absolute net rent shall be tied to the cost-of-living index (year
1951:10=100) as follows:

 

  •  

The base index is the index of October preceding the year in which the lease was
signed.

 

  •  

The amount of absolute net rent is revised once a year in accordance with the
level of each October’s index so that the absolute net rent is increased
proportionally to the increase in the index level – initially from the base
index and subsequently from the level of the previous index revision. However,
if the index level is reduced, the rents will not be lowered.

 

  •  

The first rent adjustment will be made on the basis of the October index level
that next follows the commencement of the lease period. The rent adjusted in
accordance with the October index level shall be payable from the beginning of
the following January.

 

14



--------------------------------------------------------------------------------

The level of the maintenance charge, the area, reception and information service
charge, the electricity fee, the parking rights fee and the cleaning fee shall
be revised each calendar year to correspond with the prices of items included in
them. However, the maximum increase cannot be higher than the change of the
cost-of-living index, using the index of each October.

 

8. Services

The Lessor produces services that are offered to and charged from Lessees
separately, such as telephone and data connection services and conference and
office services. These services will be contracted separately and charged for
once a month.

If the Lessee neglects to pay the rent or fees based on any service agreements
made, the Lessor shall be entitled to terminate the service agreements with
immediate effect, or immediately discontinue the delivery of such services to
the Lessee until all payment obligations have been met.

 

9. Maintenance responsibility and conversions

Responsibility for the premises’ maintenance rests with the Lessor. However, the
Lessee is responsible at its own cost for any maintenance and servicing measures
inside the leased premises, such as care and maintenance of lighting fixtures
and floor and wall coverings and procurement and replacement of light bulbs and
tubes etc. and all conversions carried out in the leased premises resulting from
the Lessee’s operations, unless otherwise agreed in writing prior to the
commencement of the conversion. The Lessee shall be responsible for any expenses
incurred due to repairs in the Lessee’s social or other facilities, as required
by the authorities and relating to the Lessee’s production activities.

The parties shall agree on all additional work or conversions taking place
during construction or during the lease period and on the division of related
expenses, prior to commencing such work. The conversion work drawings must be
submitted to the Lessor. The Lessee shall not be entitled to any rent reductions
because of inconvenience caused by such conversions. If the Lessor so insists,
the Lessee must restore the leased premises to the state they were in prior to
conversion.

The Lessor is responsible for maintaining general order and the cleanliness of
any yard and traffic areas that may be related to the leased premises.

 

10. Premature termination of lease

In the event of rent payment being overdue for more than 45 days, the Lessor
shall be entitled to terminate the lease with immediate effect. In other
respects, the grounds for termination laid out in the Act on Commercial Leases
shall apply.

 

11. Lessee’s rights and responsibilities

 

11.1 Waste management

When in control of the leased premises, the Lessee shall be responsible for
managing any waste created in or at the premises by delivering the appropriately
sorted waste into the waste container. The currently valid official regulations
and instructions shall apply to the sorting of all waste, including hazardous
waste.

 

11.2 Lessee’s commitment to operations giving entitlement to VAT deduction or
refund

The Lessee undertakes to use the leased premises continuously for operations
giving entitlement to a deduction or refund as intended in the Value Added Tax
Act. The Lessor is entitled to terminate the lease in deviation from the
agreed-upon period of notice or lease period upon the termination of all such
operations that give entitlement to a VAT deduction or refund, if the use of the
leased premises for operations that do not give entitlement to a VAT deduction
or refund might result in tax consequences for the Lessor.

The Lessee undertakes to notify the Lessor without delay for any such change in
the leased premises’ intended use (also including any use by one or more
Sub-lessees) that would result in the operations losing their entitlement to VAT
deduction or refund. If there are any such changes in the use of the leased
premises or in the operations undertaken in them that are due to the Lessee or
its Sub-lessee and that result in tax consequences for the Lessor, the Lessee
shall be liable to compensate all expenses arising due to the above, including
any accrued interest and penalties for late payment. The corresponding
obligation shall also apply, if the lease is terminated prior to the end of the
lease period

 

15



--------------------------------------------------------------------------------

due to a reason attributable to the Lessee or its Sub-lessee or if some other
contractual breach of the Lessee results in a tax consequence of the above type
to the Lessor.

 

11.3 Access cards and keys

At the commencement of the lease period, the Lessee shall receive access cards
and/or keys for the premises against receipt, to be returned at the end of the
lease period. If there are any access cards and/or keys missing at the end of
the lease period, the leased premises’ locks will be reconfigured and/or the
missing cards replaced at the Lessee’s expense. Any key configurations deviating
from the property’s standard configuration procedures will be restored back to
normal at the end of the lease period at the Lessee’s expense.

 

11.4 Using the leased premises and the building’s common areas and services

The Lessee is entitled to use the land area connected to the building for any
access relating to its operations together with other Lessees in the building,
without causing inconvenience for other Lessees in the building. The Lessee must
comply with the fire safety regulations and keep any emergency exits in its
premises unobstructed.

The Lessee must keep all its property within the leased premises. The Lessor has
the right to destroy any Lessee property that has been left in the building’s
common areas or yard areas for at least 48 hours. The Lessor has no obligation
to determine the owner of such property.

The Lessee must ensure that any machinery or equipment it has brought into the
building, or any structures built to attach such machinery or equipment, or any
repairs or conversion work done, do not cause inconvenience to others or damage
the building’s structures or equipment. The Lessee must also ensure that the
operations it carries out in the leased premises do not cause noise, smell,
smoke or any other corresponding inconvenience. Smoking is not allowed in the
leased premises or inside the building.

The Lessee is not entitled to install wireless base stations within the leased
premises or inside the building without the Lessor’s consent expressed in
writing. When necessary, the Lessor may require the Lessee to change the
settings of its wireless base stations to such that do not disturb other
Lessees.

The Lessee is entitled to connect to the Lessor’s telephone and data network
under terms that shall be separately agreed upon.

Under this lease, the Lessee is entitled to make use of the common services
arranged by the Lessor and to participate in different development projects
under terms that shall be separately agreed upon.

The leased premises shall be ready for use when handed over to the Lessee. At
the end of the lease period, control of the leased premises shall be handed over
to the Lessor on the moving date, completely empty and in the condition they
were in when the Lessee moved in. Lessee will be responsible of final cleaning.
If final cleaning has not been performed well enough, The Lessor will then
arrange the final cleaning of the leased premises and the repair of any faults
and defects, both of which will be done at the Lessee’s expense, excluding
repairs done due to normal wear and tear.

If the Lessee neglects the above obligation, the Lessee shall be liable for any
damage resulting to the Lessor (such as a delay in the delivery of the premises
in question to the next Lessee) and for the cost of emptying the leased premises
and destroying any property left in the leased premises. The Lessor is entitled
to destroy any property left in the leased premises after the moving date. If
the Lessor considers that any property left in the leased premises is of
material value or belongs to a third party, the Lessor may retain such property
in its custody for a time it considers appropriate and charge the costs of such
custody from the Lessee.

 

11.5 Lessee’s other responsibilities

The Lessee is responsible for arranging insurance coverage for its operations
and property.

Any fixing of the Lessor’s company signs outside the leased premises shall be
done at the Lessee’s expense and exclusively at the consent of and according to
the instructions provided by the Lessor. Any use of advertising tape on windows
is always subject to the Lessor’s permission and any official permission as may
be required.

 

16



--------------------------------------------------------------------------------

12. Transfer of lease, re-leasing and sub-leasing

The Lessee may not transfer this lease or re-lease or sub-lease the leased
premises without the Lessor’s written consent. The above limitation also
concerns the surrender of control of the leased premises or a part of them to a
third party. The Lessee shall be responsible for any damage resulting from a
breach of this section, including any damage caused to the Lessor or other
Lessees or users of the building by such unauthorized parties as stated above.

 

13. Other terms and conditions

If the leased premises contain a cross-connect equipment room of the Lessor, an
authorized representative of the Lessor shall be entitled to visit that room as
necessary.

The Lessor shall not be responsible for any variation in the quality of
electricity supply or for the data network’s operation or for any force majeure
or corresponding impediment or disturbance.

 

14. Disputes

Any disputes arising from this lease shall be resolved primarily in the district
court under the jurisdiction of which the leased premises are located.

 

15. Confidentiality

This lease is to be treated in full confidentiality and it or any parts of it
may not be transferred to a third party without the consent of the other
contracting party.

 

16. Entry into force

This lease will enter into force upon signing by both parties.

This lease has been prepared in two (2) copies, one (1) for each contracting
party.

 

In Tampere,                                              
                                                 , 2009.

 

Lessor

TECHNOPOLIS PLC

   

Lessee

Lionbridge Testing Services Oy

            Satu Eskelinen     Sanna Piha Director     Director

 

17



--------------------------------------------------------------------------------

Company name

Contact person Telephone

Website

E-mail

Number of company personnel

Brief description of the company’s line of business (max. two sentences)

Information on my company (company description, contact person and contact
details)

 

     Yes    No

•      May be published in the Technopolis Extranet

   ¨    ¨

•      May be published in a release to be sent to Technopolis customers

   ¨    ¨

•      May be given to the companies in the Technopolis partner network

   ¨    ¨

Contract commencement date

 

18